United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-31205
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ENOCH DAN BANKS, IV.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CR-148-ALL
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Enoch Dan Banks, IV, appeals his conditional guilty plea

conviction for felon possession of a firearm.   He challenges the

district court’s denial of his motion to suppress a statement to

the police revealing the location of a firearm in his

girlfriend’s apartment and the resulting seizure of that firearm.

This court reviews a ruling on a motion to suppress based upon

live testimony under the “clearly erroneous” standard for




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-31205
                                -2-

findings of fact and de novo for questions of law.   United States

v. Muniz-Melchor, 894 F.2d 1430, 1433-34 (5th Cir. 1990).

     We have reviewed the record, the district court’s opinion,

and the parties’ briefs, and conclude that the district court did

not clearly err in finding that the colloquy in which Banks

admitted having a firearm did not constitute a custodial

interrogation by the deputies in question.   See Miranda v.

Arizona, 384 U.S. 436, 444 (1966); see United States v. Baldwin,

644 F.2d 381, 384 (5th Cir. 1981); United States v. Carpenter,

611 F.2d 113, 117 (5th Cir. 1980).   We also conclude that, even

if the colloquy did constitute a custodial interrogation, the

resulting seizure of the firearm and Banks’s second and third

statements claiming ownership of the firearm were nevertheless

admissible.   See United States v. Patane, 124 S. Ct. 2620, 2630

(2004); Oregon v. Elstad, 470 U.S. 298, 310-11 (1985)).     The

district court’s denial of Banks’s motion to suppress is

therefore AFFIRMED.